Citation Nr: 0115988	
Decision Date: 06/12/01    Archive Date: 06/18/01

DOCKET NO.  97-24 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to assignment of a higher disability rating for 
service connected degenerative disk and joint disease of the 
lumbar spine with left lower extremity radiculopathy, 
currently rated as 60 percent disabling. 


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran had active service from October 1965 to July 
1973.

This matter comes before the Board of Veterans' Appeals on an 
appeal from a July 1996 rating decision by the Newark, New 
Jersey, Regional Office of the Department of Veterans Affairs 
(VA) assigning a 40 percent disability rating effective April 
1996.  The case was subsequently transferred to the Portland, 
Oregon, Regional Office (RO) due to a change of residence by 
the veteran.  A notice of disagreement was filed in January 
1997, a statement of the case was issued in April 1997, and a 
substantive appeal was received in July 1997.  By rating 
decision in February 1998, the RO  granted an increased 
disability rating of 60 percent effective January 1997.  
However, as this was not a full grant of the benefit sought, 
the issue remains in appellate status.  


REMAND

The veteran requested a Board hearing at the RO (Travel Board 
Hearing), and the veteran was notified that one was scheduled 
for May 2001.  However, in a written communication received 
in April 2001, the veteran informed the RO that he would be 
unable to attend the scheduled hearing, but he requested that 
a hearing be rescheduled when the Board returned to the RO to 
conduct hearings.  Nevertheless, the veteran's claim file was 
transferred to the Board in May 2001.  As the veteran has 
clearly indicated his request that a Travel Board hearing be 
rescheduled, the case must be returned to the RO to afford 
the veteran the requested hearing. 

Therefore, the case is REMANDED to the RO for the following 
actions:

The RO should schedule the veteran for 
a personal hearing before the Board at 
the RO (Travel Board hearing).  After 
the hearing is conducted, or if the 
veteran cancels the hearing or fails to 
report, the case should be returned to 
the Board. 

The purpose of this remand is to honor the veteran's request 
for a Travel Board hearing.  


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


